Citation Nr: 1535808	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-44 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for bipolar disorder.

2. Entitlement to a compensable disability rating prior to June 10, 2010, and in excess of 20 percent thereafter for ankylosis of the left little finger with arthritis. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2011, the Veteran was granted a 20 percent rating for amputation of the left little finger, dating back to June 10, 2010.  A 20 percent rating is the highest available schedular rating under Diagnostic Code 5156.  Although the RO characterized the matter as being resolved as of June 10, 2010, the Board notes that the matter of the assignment of an extraschedular rating is still for consideration. 

The Veteran testified at a Travel Board hearing in June 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of an increased rating for bipolar disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to June 10, 2010, the Veteran's ankylosis of the left little finger was manifested by pain, weakness, a 30 degree ulnar deviation, and difficulty extending and flexing the finger; amputation occurred on June 10, 2010.

2.  The medical evidence of record does not show that the Veteran's left little finger disability showed any signs or symptoms that were not contemplated by the rating criteria.


CONCLUSION OF LAW

The criteria for a 20 percent rating have been met prior to June 10, 2010; thereafter, the criteria have not been met for a rating in excess of 20 percent for ankylosis of the left little finger. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A Vazquez-Flores Notification letter dated in September 2008 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran has not alleged prejudice relating to notice.

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.  

The Veteran testified at a hearing in June 2015.  The hearing focused on the elements necessary to substantiate an increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Ankylosis of the Left Little Finger

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran had a VA examination in August 1999 which addressed how he was affected by the ankylosis of his little finger.  At the examination, the Veteran stated that he moved the finger somewhat only to alleviate his pain and tenderness, with some stiffness in his PIP joint.  He also had problems using his hand with the finger extended.  Through what the examiner refers to as "a trick," the Veteran could "kind of get his fist to totally crunch," meaning he could get pulse to palm even on the little finger.  He had diminished strength and dexterity in the little finger, and the finger stuck out from his hand.  The examiner noted, however, that once the Veteran got the finger to bend, he had decent grip strength in the rest of the hand.

In a March 2007 treatment record, it was noted that the Veteran's left hand showed a deformity of the little finger with severe stiffness.  The Veteran was unable to oppose any finger to the tip of his thumb, and was unable to make a closed fist.  It was also noted that the Veteran showed Heverden's nodes in all his fingers.

In April 2008, the Veteran saw a private physician, J.M.B., D.O., about his little finger.  Dr. J.M.B. noted the Veteran had difficulty grasping or making a fist; however, he indicated that the Veteran was able to make a fist, and was also able to turn and rotate the fist toward the carpal crease of the palm. However, when the Veteran abducted his finger, he got a varus deformity.  An x-ray showed severe osteoarthritic changes and what appeared to be malalignment of the PIP joint.

In November 2009 treatment records, the Veteran reported aches and pains in his hands, with little stiffness.  He had large osteophytes in the PIPs and DIPs of the hands.  His grip was fair to good.

In December 2009 treatment notes, the Veteran's left little finger was noted as angulated in an ulnar direction, and the PIP joint showed hypertrophic spurring and diminished range of motion.  Imaging showed joint space narrowing, and an osteophyte in the PIP joint of the left little finger, in addition to some joint space narrowing in the MPCs.  Later in December 2009, the Veteran had an orthopedic surgery consult, which found that the Veteran could not flex his left little finger joint very well, "so it almost becomes a useless digit."  The Veteran said the finger caused difficulty when he was trying to use his pockets, and his orthopedist noted that "[h]e is to the point where he just cannot seem to function very well."  The orthopedist described the finger as sticking out at about 30 degrees of ulnar deviation.

In April 2010 orthopedic treatment records, the Veteran's left little finger continued to have pain and deformity.  He was unable to flex the finger in synchronicity with his other fingers, which caused him annoyance and decreased his ability to grip.  The Veteran also noted that the finger "gets in the way," and "knocks things over."  He was able to make a fist, though the finger lagged behind, and he was able to flex the left little finger completely, though he could not extend it fully.  The physician also noted that the Veteran was "rheumatoid," and he showed diffuse arthritic changes throughout both hands secondary to the rheumatoid.

 In May 2010 treatment records, the Veteran reported loss of grip strength.  The Veteran's physician noted that his DIP and PIP of the left little finger were very immobile and almost fused, and the finger lay at a "very ulnarly deviated positon."  X-rays demonstrated near fusion of the PIP and DIP of the finger.

On June 10, 2010, the Veteran had his finger amputated.

The Veteran's left little finger ankylosis is currently rated under Diagnostic Code 5227, which allows for a 0 percent rating for ankylosis of the little or ring finger, and no higher.  A note accompanying the Diagnostic Code states that the Board should also consider whether an evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

The Board will first consider whether to rate by analogy to Diagnostic Code 5156, amputation of the little finger. Diagnostic Code 5156 provides a 10 percent rating for an amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto; and a 20 percent rating for amputation of the little finger with a metacarpal resection, or more than one-half of the bone lost.  In doing so, the Board must consider whether the functional loss of the Veteran's little finger is so severe that it approximates a loss of the finger entirely.  In this case, the Veteran's treatment records indicate extreme difficulty with the Veteran's little finger, such that the Veteran's orthopedist described the finger as "almost . . . a useless digit."  The Veteran also noted that the finger stuck out, and he occasionally ran it into things and had difficulty using his pockets.  The little finger moved more slowly than the rest of the Veteran's fingers, and it did not fully extend.  The last treatment note before the Veteran's surgery found the Veteran's little finger joints to be essentially immobile.  This significant loss of use of the functionality of the Veteran's little finger is sufficient to consider it to be analogous to an amputation.  Therefore, the Board grants a rating of 20 percent prior to June 10, 2010 for functional loss of the pinky finger. DeLuca v. Brown, 8 Vet. App. 202 (1995) (allowing for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements).

A note accompanying the Diagnostic Code 5227 states that the Board should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Diagnostic Codes 5228-5230 describe limitation of motion of individual digits.  Limitation of motion ratings are measured by the distance measured between a veteran's fingertip and the transverse crease of the palm, with a 0 percent rating granted for limitation of motion of the ring or little finger, or; a gap of less than one inch between the fingertip of the index or long finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  A 10 percent rating is granted for limitation of motion of the index or long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The Veteran's treatment records do note some limitation of motion in the other four digits on his left hand, including that he could not touch any of his fingers to his thumb.  However, the Veteran could consistently curl his whole hand into a fist.  Additionally, the Veteran's treatment records show that he had arthritis in all of the fingers on his left hand.  Limitation of motion of the Veteran's other fingers is most likely attributable to arthritis; however, even if limitation of motion of the Veteran's other fingers were attributable to the left little finger, the Veteran would still not be eligible for a compensable rating.  Though there are no accurate measurements of movement from prior to the Veteran's amputation available, the fact that treatment notes extensively note that the Veteran could make a fist indicates that there is more likely than not a gap of less than one inch between the Veteran's fingers and the proximal transverse crease of his palm; therefore, even if the Veteran's limitation of motion was not due to arthritis and was as a result of the left little finger ankylosis, the Veteran would not be entitled to a compensable rating for any limitation.  The Veteran does not allege, nor do medical records indicate, the Veteran had limitation of motion of his thumb. Thus, separate compensable ratings are not warranted for any of the Veteran's other fingers (index, middle, and ring).

As of June 10, 2010, the Veteran's finger was amputated.  The Veteran is rated at 20 percent after that date, the highest schedular rating available under the diagnostic codes for the Veteran's condition. Because the maximum schedular disability evaluation of 20 percent has been granted for the disability, DeLuca considerations are inapplicable. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable). The Board acknowledges the serious nature of the Veteran's left finger disability, the challenges he faces following his amputation, and the pain that he experiences on a daily basis. This is precisely why the Veteran has now been assigned the maximum allowable rating for this type of left finger amputation.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's ankylosis of the left little finger are contemplated by the schedular criteria set forth in Diagnostic Codes 5227 and 5156, granting the Veteran compensation for functional loss of the pinky severe enough that it was analogous to amputation, and compensation for the eventual amputation of the Veteran's finger.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected ankylosis of the left little finger, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.


ORDER

A rating of 20 percent for ankylosis of the little finger with arthritis is granted, prior to June 10, 2010; thereafter, a rating in excess of 20 percent is denied. 


REMAND

The Board regrets the additional delay of a remand, but it is necessary to ensure the Veteran is afforded a full and proper review of the evidence.

In January 2015, the Veteran underwent a VA examination.  In his opinion, the VA examiner indicated that he reviewed the Veteran's VBMS file, but also indicated that he did not review the Veteran's paper claims file, and also did not review pertinent information from collateral sources.  Later, the examiner stated that he reviewed the Veteran's "profile" within VBMS.  The Veteran's file is contained completely within the VBMS system, but the Board is unable to tell from the examiner's language if the examiner reviewed any lay evidence submitted by the Veteran, or evidence in the VBMS folder that was not from a VA Medical Center.  Additionally, the VA examiner partially based his conclusion in the examination on the fact that the Veteran self-reported no significant worsening of his condition; however, in the Veteran's June 2015 hearing, the Veteran testified that his condition had worsened.  Because of this, the Board remands this case for a new opinion from the VA examiner, following a thorough review of the Veteran's file, including the testimony at the Veteran's most recent hearing.

Additionally, the Board has taken jurisdiction over a TDIU claim.  As any decision regarding the Veteran's claim for an increased rating for bipolar disorder would have a substantial effect on any claim for TDIU, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, the claim for entitlement to TDIU must be remanded until a decision is made regarding the Veteran's claim for an increased rating for bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the same examiner who performed the January 2015 VA examination, or, if he is not available, an examiner who is qualified to give an opinion on the Veteran's bipolar disorder, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner is to take note of the fact that there is no paper claims file in this case, and all necessary documentation is contained in VBMS.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's June 2015 hearing testimony, in which he discusses his current symptoms, and the Veteran's representative's April 2015 Informal Hearing Presentation, which also discusses the Veteran's bipolar disorder.

c) The examiner must provide an opinion including specific findings as to the degree of the Veteran's occupational and social impairment due to the symptoms of his service-connected bipolar disorder.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  The examiner should make clear that he reviewed the Veteran's written lay statements, such as the hearing transcript, as well as the Veteran's in-person lay statements at the examination.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


